 
 
I 
108th CONGRESS 2d Session 
H. R. 5230 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Beauprez introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to ensure that the National Driver Registry includes certain information. 
 
 
1.National driver registry enhancement 
(a)Information regarding certain driversSection 30304(b)(1) of title 49, United States Code, is amended— 
(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(2)by inserting after subparagraph (A) the following: 
 
(B)information that specifies if an individual has been convicted in the previous 10 years under the laws of the State of operating a motor vehicle under the influence of, or impaired by, alcohol or a controlled substance;. 
(b)ApplicationThe amendments made by subsection (a) shall apply to a conviction described in section 30304(b)(1)(B) of title 49, United States Code, that occurs on or after the date of enactment of this Act. 
2.Access to register informationSection 30305(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(12)A State or local prosecutor and district attorney may request the chief driver licensing official of a State to obtain information under subsection (a) about an individual who is under investigation for a traffic related offense. A prosecutor and a district attorney may receive the information..  
 
